10f-3 REPORT – John Hancock Variable Insurance Trust Real Estate Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Morgan Stanley, JPMorgan, Bank of America Merrill Lynch, Wells Fargo, UBS, DB, Barclays, (2) Names of Issuers Avalon Bay Communities (3) Title of Securities Common Stock (4) Date of First Offering 8/17/2011 Comparable Securities (1) AIV (2) EQR (3) BRE (5) Amount of Total Offering $654,075,000 Unit Price of Offering $128.25 (7) Underwriting Spread or Commission 2.69 (8) Years of Issuer’s Operations 17 (9) Trade Date 8/17/2011 Portfolio Assets on Trade Date MANULIFE-$389,705,198.06 (11) Price Paid per Unit $128.25 (12) Total Price Paid by Portfolio $128.25 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities 1 by other portfolios for which subadviser acts as investment adviser $128.25 (14) % of Portfolio Assets Applied to Purchase MANULIFE-.008 (15) Test set forth in paragraph (B)(4) of Procedures satisfied? yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? yes (17) Years of Continuous Operation (unless municipal security, see below) 17 (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? yes All purchases by RREEF America LLC described above were effected in compliance with the Trust’s Rule 10f-3 procedures. 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital Inc Citigroup Global Markets Inc Credit Suisse Securities USA LLC HSBC Securities Merrill Lynch Pierce Fenner & Smith Morgan Stanley & Co Inc UBS Securities LLC Co-Manager(s) BNP Paribas Securities Corp Deutsche Bank Securities Inc Goldman Sachs & Co Mitsubishi UFJ Securities USA Inc RBS Securities Inc Santander Investment Securities In SG Americas Securities LLC US Bancorp Investments Inc Wells Fargo Securities LLC Names of Issuers: Hewlett-Packard Co Title of Securities: HPQ 3 9/15/16 C#428236BP7 Date of First Offering: 09/13/11 Amount of Total Offering: $1,300,000,000 Unit Price of Offering: $99.784 Comparable Securities 1) IBM Corp– C# 459200GU9 2) Dell Inc - C# 24702RAP6 3) Hewlett-Packard Co – C# 428236BE2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35%). (8) Years of Issuer’s Operations: 72 (9) Trade Date: 9/13/11 (10) Portfolio Assets on Trade Date: $1,693,559,878.74 (11) Price Paid per Unit: $99.784 (12) Total Price Paid by Portfolio: 3,450,000 bonds @ $99.784 $3,442,548.00 3 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 41,000,000 bonds
